Citation Nr: 0501557	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  02-01 770	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for gastric ulcers.

3.  Entitlement to service connection for residuals of burns 
to the left torso and back.

4.  Entitlement to service connection for residuals of a 
dental injury for compensation purposes.  

5.  Entitlement to an initial increased rating for post-
traumatic stress disorder (PTSD), currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:  The American Legion

WITNESSES AT HEARINGS ON APPEAL

Appellant and K.W.


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from December 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2001 and October 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in New Orleans, Louisiana (RO).  

The Board notes that at the January 2004 hearing, the 
veteran's representative expressed that a Travel Board 
hearing would be requested if the claim of entitlement to an 
increased rating for PTSD was not granted.  In a November 
2004 letter, the veteran was asked whether he still wanted to 
attend a Travel Board hearing for his claim.  No response was 
received from the veteran and there are no other outstanding 
hearing requests of record.

The issues of entitlement to service connection for a low 
back disorder, gastric ulcers, and residuals of burns to the 
left torso and back are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part. 



FINDINGS OF FACT

1.  The veteran is not shown to have any residuals of a 
dental injury due to a combat wound or other in-service 
dental trauma, and he was not a prisoner of war (POW).

2.  The veteran is not shown to have any dental disorder 
related to injury, disease or event of his military service, 
other than for teeth numbered 2, 6, 7, 8, 9, 10, 13, 18 19, 
29, and 30 for which service connection was established for 
treatment purposes in November 1953.

3.  The veteran's PTSD is manifested by occupational and 
social impairment due to such symptoms as depressed mood, 
anxiety, panic attacks, and chronic sleep impairment.


CONCLUSIONS OF LAW

1.  Residuals of a dental injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381 (2004).

3.  Service connection for missing teeth, for compensation 
purposes, is not warranted.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 3.381, 17.161 
(2004).
 
3.  The schedular criteria for a 30 percent disability rating 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in October 2001 and October 2002 
letters and rating decisions of the evidence needed to 
substantiate his claims, and he was provided an opportunity 
to submit such evidence.  Moreover, in January 2002 and 
January 2003 statements of the case and supplemental 
statements of the case issued in September 2003 and October 
2004, the RO notified the veteran of regulations pertinent to 
increased rating and service connection claims, informed him 
of the reasons why his claims had been denied, and provided 
him additional opportunities to present evidence and argument 
in support of his claims.  

In August 2001 and July 2002 letters, prior to the initial 
adjudication of the veteran's dental and PTSD claims, 
respectively, he was informed of VA's duty to obtain evidence 
on his behalf.  The veteran was notified that VA would obtain 
all relevant service medical records, VA medical records, and 
reports of examinations or treatment at non-VA facilities 
authorized by VA.  In addition, VA would request other 
relevant records held by any Federal agency or department.  
In turn, the veteran was informed of his duty to provide VA 
with enough information to identify and locate other existing 
records, i.e., names of persons, agencies, or companies that 
hold relevant medical records, addresses of these 
individuals, and the dates that such treatment was received. 

The VCAA also provides that VA shall make reasonable efforts 
to assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  As such, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  Consequently, 
the Board concludes that the VA has satisfied its duties to 
inform and assist the veteran at every stage of this case and 
that the case is ready for appellate review.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those given at the July 2002 and January 2004 personal 
hearings; lay statements; private treatment reports; and VA 
outpatient treatment and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant evidence 
including that submitted by the veteran will be summarized 
where appropriate.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

1.  Residuals of a dental injury

The veteran is seeking entitlement to service connection for 
residuals of a dental injury caused by trauma during active 
service.  The Board has carefully reviewed the record and has 
determined that a preponderance of the evidence is against 
the veteran's claim and that service connection is therefore 
not warranted. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Applicable VA regulations provide that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered service 
connected solely for purposes of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 
17.161.  See 38 C.F.R. § 3.381(a) (2004).  In claims for 
service connection for compensation purposes, consideration 
will be given to each defective or missing tooth and each 
disease of the teeth and periodontal disease separately to 
determine whether the condition was incurred in or aggravated 
in the line of duty during active service.  When applicable, 
the rating activity will determine whether the condition is 
due to combat or other in-service trauma, or whether the 
veteran was interned as a prisoner of war.  38 C.F.R. 
§ 3.381(b) (2004).

With respect to evidence of an in-service disease or injury, 
service medical records show that the in December 1943, at 
induction, the veteran was missing tooth number 15 on the 
right.  A May 1944 dental examination also confirmed that the 
veteran was missing only one tooth, number 15 on the right.  
At that time, it was also noted that tooth number 15 on the 
left was nonrestorable.  In October 1944, the veteran was 
reportedly missing teeth numbered 15 bilaterally.  At his 
March 1946 separation examination, no additional teeth were 
reported missing.  

VA outpatient treatment records and private medical reports 
dated 1970 to 2004 show no complaints, treatment, or 
diagnoses of any abnormalities or disorders or the mouth or 
teeth.  

At his July 2002 personal hearing, the veteran denied having 
any injuries to his mouth or teeth prior to separation from 
active service.  Instead, he reported that he knocked out 3 
or 4 teeth after being discharged from service.  In 
particular, the veteran stated that he was on his way home 
from military service and boarding a train when he hit his 
mouth, knocking out 3 or 4 teeth.  He stated that additional 
teeth had to be pulled after that incident.  When asked 
whether he thought he should be service connected for his 
loss of teeth after service, the veteran stated, "I was out 
of the service but nevertheless it happened."  He reported 
that he now wears full dentures.  

Applying the above criteria to the facts of this case, the 
Board finds that a preponderance of the evidence is against 
the veteran's claim and service connection is therefore not 
warranted.  The Board notes that the veteran's service 
medical records contain no complaints, treatment, or 
diagnoses of any dental injury or trauma during service.  
Moreover, by the veteran's own admission at his June 2002 
personal hearing, he denied injury to his teeth prior to 
separation from active service.  He maintained that he 
knocked his teeth out on his way home from military duty, 
after being discharged from service.  As such, the Board 
finds no objective medical evidence of record showing that 
the veteran sustained injury or trauma to his mouth or teeth 
during active service. 

The Board also notes that the record clearly documents that 
the veteran lost one tooth during service.  However, the 
record does not demonstrate, nor does the veteran contend, 
that this tooth was lost as a result of combat service or 
other in-service trauma.  The record also does not reflect, 
nor does the veteran contend, that he was interned as a 
prisoner of war.  The Board would also note that service 
trauma does not include the intended effects of treatment 
provided to the veteran during service.  See VAOPGCPREC 5-97 
(Jan. 22, 1997).

When this evidence is reviewed under the appropriate VA 
regulation providing for service connection, the Board finds 
that the veteran has not demonstrated an entitlement to 
compensation for a residuals of a dental injury.  There was 
no evidence that any treatment or loss of teeth which 
occurred during service was the result of combat or service 
trauma.  Accordingly, VA regulations do not provide for 
service connection for a dental disorder for compensation 
purposes under the facts and circumstances of this case.

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.


2.  PTSD

The veteran is currently assigned a 10 percent disability 
rating for PTSD under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).  He contends that his PTSD is 
more disabling than currently evaluated and he has appealed 
for an increased rating.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2004).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2004).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2004).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2004).  

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the United States Court of Appeals for Veterans Claims (the 
Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Under Diagnostic Code 9411, a 10 percent disability rating is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication. See 38 C.F.R. § 4.130 (2004).  A 30 percent 
disability rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.

A 50 percent disability rating requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  Id.  A 
70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

Finally, a 100 percent disability rating requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The Board also notes that the evidence considered in 
determining the level of impairment under 38 C.F.R. § 4.130 
is not restricted to the symptoms provided in the diagnostic 
code.  Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, if applicable, those identified in the DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Within the DSM-IV, Global 
Assessment Functioning (GAF) scores are a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing school).  GAF 
scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  

A GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

At his August 2002 VA examination, the veteran reported that 
he had been married to his current wife for 38 years and had 
a "close" relationship with her.  He also stated that he 
had close relationships with his three children, 
grandchildren, and great-grandchildren.  He asserted that he 
visited his sisters and attended church once or twice each 
week.  He denied problems getting along with coworkers or 
supervisors and stated that he had worked as a longshoreman 
for 40 years.  It was further noted that the veteran was very 
active in his church and in the community.  The veteran 
reported that he had hobbies and went fishing every day, 
taking 1 to 3 friends with him.  While he reported 
significant social activity, he indicated that he rarely 
confided in anyone about personal issues.  On examination, 
the veteran showed no evidence of gross cognitive 
dysfunction.  His thoughts were clear and linear and his 
contact with reality was adequate.  He denied auditory or 
visual hallucinations and exhibited no psychotic symptoms.  
The veteran did report having intrusive thoughts, nightmares, 
numbing, avoidance, hyperarousal, poor concentration, and 
hypervigilance.  He denied suicidal ideations.  Ultimately, 
the veteran was diagnosed with PTSD and given a GAF score of 
65.  

During VA outpatient treatment from December 2002 to January 
2003, the veteran complained of nightly intrusive thoughts 
and difficulty sleeping.  

In a June 2003 VA medical opinion, it was noted that the 
veteran suffered from severe and chronic PTSD that continued 
to worsen.  It was noted that he had not worked in 15 years 
and was besieged by nightmares, intrusive thoughts, anxiety, 
and depression.  The examiner indicated that the veteran was 
totally medical disabled from every form of employment and 
had a GAF of 38.  

At his August 2003 VA examination, it was noted that the 
veteran refused psychiatric treatment.  He reported 
complaints of nervousness in crowds, difficulty sleeping, 
occasional nightmares, and avoidance of television coverage 
of war.  It was noted that the veteran had a history of 
functioning well in society and the workforce and had 
virtually no psychiatric problems until the current war in 
Iraq.  The veteran reported that he no longer fished and had 
lost his hobbies and interests.  He also complained of 
depression.  It was noted that his marital and family 
relationships were "excellent."  On examination, the 
veteran exhibited no impairment of thought processes, 
inappropriate behavior, or memory impairment.  The veteran 
was diagnosed with "quite mild" PTSD and given a GAF Score 
of 65.  

During VA outpatient treatment in June 2004, it was noted 
that the veteran had experienced a progressive physical 
decline due to multiple medical conditions such that his 
behavioral repertoire was increasingly curtailed.  Most 
notably, the veteran reported that he was not able to fish 
and that it had been his primary source of recreation and 
mechanism for coping with stress.  He reported having 
intrusive thoughts, nightmares, avoidance, social isolation, 
sleep disturbances, low thresholds of irritability, and 
exaggerated startle response.  

Applying the above criteria to the facts of this case, the 
Board finds that the evidence of record shows that the 
veteran's overall level of symptomatology is consistent with 
an increased disability rating at the 30 percent level.  The 
objective medical evidence of record has shown that the 
veteran manifests symptoms of depressed mood, anxiety, and 
chronic sleep impairment.  As such, a 30 percent disability 
rating is warranted at this time.  

In addition, the Board finds that the GAF scores of 65 that 
were assigned in August 2002 and 2003 support a 30 percent 
disability rating.  The August 2003 VA examiner diagnosed 
with veteran with PTSD that was "quite mild," and a GAF 
score of 65 supports such a finding.  The Board recognizes 
that the veteran was assigned a GAF score of 38 in June 2003.  
However, that score is not consistent with the symptoms and 
findings of the examiners who conducted the August 2002 and 
2003 examinations.  Those examiners reviewed the claims file 
prior to their examination of the veteran and discussed his 
symptomatology in full.  It does not appear that the June 
2003 examiner who assigned the GAF score of 38 reviewed the 
veteran's clinical history prior to making his findings.  As 
such, the Board is persuaded by the findings of the August 
2002 and 2003 VA examiners.  

The Board has also considered whether a higher rating may be 
assigned.  The evidence of record has not shown that the 
veteran has exhibited symptoms of panic attacks more than 
once per week, difficulty in understanding complex commands, 
impaired judgment, impaired abstract thinking, or difficulty 
in establishing and maintaining effective social 
relationships.  As such, a rating in excess of 30 percent is 
not warranted at this time.  

The veteran's VA examination report specifically noted that 
the veteran maintained "excellent" relationships with his 
wife and family.  Moreover, there is no evidence of short and 
long-term memory impairment, flattened affect, or 
disturbances in motivation and mood.  While the veteran's 
occupational and social impairment has exhibited occasional 
decrease in work efficiency (consistent with the assignment 
of a 30 percent disability rating), the demonstrated 
symptomatology is not indicative of impairment of such a 
severity as to exhibit occupational and social impairment 
with reduced reliability and productivity (consistent with 
the assignment of a 50 percent rating).  

In summary, with respect to the assignment of a schedular 
rating, the objective medical evidence of record does not 
indicate that the criteria for the assignment of a 50 percent 
rating have been met.  Taken as a whole, the evidence does 
not disclose a level of impairment of judgment, thinking, or 
mood required for the assignment of a 50 percent rating.  

Based on the above, the Board concludes that the current 
symptomatology of the veteran's PTSD appropriately reflects a 
disability rating at the 30 percent level.  For the reasons 
and bases expressed above, the Board concludes that a 
disability rating of 30 percent, but no higher, should be 
assigned for the veteran's service-connected PTSD under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).  
The benefit sought on appeal is accordingly allowed to that 
extent.


ORDER

Service connection for residuals of a dental injury for 
compensation purposes is denied. 

A 30 percent rating for PTSD is granted, subject to the laws 
and regulations governing the payment of monetary benefits.


REMAND

The Board has determined that additional development is 
necessary for the veteran's claims of entitlement to service 
connection for a low back disorder, gastric ulcer, and 
residuals of burns to the left torso and back.

At the veteran's July 2002 personal hearing, he testified 
that he injured his lower back and incurred burns to the left 
side of his torso and back when he fell over a heater during 
active service.  He also stated that he developed ulcers as a 
result of his in-service fall.  The veteran stated that he 
sought treatment at the VA Medical Center (VAMC) in New 
Orleans, Louisiana immediately following separation from 
active service for the injuries he sustained falling over the 
heater during active service.  It does not appear that 
records from the VAMC in New Orleans for 1946 have been 
requested or obtained.  

The Board also notes that treatment records dated in July and 
September 1953 indicate that the veteran was treated at a 
medical facility in Maxwell, Texas in June 1946.  These 
records have not yet been requested or obtained.  Such 
evidence should be requested an obtained prior to appellate 
review. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED for the following actions:

1.  The RO should contact the VA Medical 
Center in New Orleans, Louisiana, and 
request any and all treatment records, 
examinations, notes, consults, and 
complete clinical records pertaining to 
treatment of the veteran in 1946.  If no 
such records can be found, or if they 
have been destroyed, as for specific 
confirmation of that fact. 

2.  The RO should contact the veteran and 
ask him to report the name of the 
hospital that treated him in Maxwell, 
Texas in June 1946.  The RO should then 
obtain a valid authorization for release 
of medical records from that facility and 
obtain all treatment records, 
examinations, notes, consults, and 
complete clinical records pertaining to 
treatment of the veteran in June 1946.  
If no such records can be found, or if 
they have been destroyed, as for specific 
confirmation of that fact. 

3.  The RO should then conduct a de novo 
review the veteran's claims, including 
any additional evidence that has been 
added to the record.  If the 
determinations remain adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


